ORDER
This matter was before the Supreme Court on an order issued to the defendant to appear and show cause why her appeal should not be denied and dismissed. In this case the defendant had appealed from a Superior Court order granting plaintiffs’ motion for partial summary judgment. The plaintiffs brought an action seeking the discharge of a mortgage recorded against their property.
After hearing counsel for the parties in oral argument and after reviewing the memoranda submitted, it is the opinion of this court that cause has not been shown. The court is of the opinion that the notation on the amortization schedule “Paid in Full” and signed by defendant is conclusive and not ambiguous. See Industrial National Bank v. Peloso, 121 R.I. 305, 397 A.2d 1312 (1979); Elias v. Youngken, 493 A.2d 158, 163 (R.I.1985); Chapman v. Vendresca, 426 A.2d 262, 264 (R.I.1981).
Therefore, the defendant’s appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.